UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6710


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL D. PAHUTSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:07-cr-00211-MR-1; 3:12-cv-00308-MR)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael D. Pahutski, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Melissa   Louise  Rikard,   Assistant  United   States  Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael      D.   Pahutski     seeks     to   appeal    the    district

court’s   April   21,    2014    order   denying     seven   motions      Pahutski

filed while his 28 U.S.C. § 2255 (2012) motion was pending.                     For

the reasons that follow, we dismiss this appeal.

           This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

46 (1949).    In the underlying order, the district court rejected

Pahutski’s motions to withdraw his guilty plea, for sanctions,

to strike the Government’s response to his § 2255 motion, and

for an expedited ruling on his § 2255 motion.                       As to these

rulings, the appealed-from order is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

dismiss this appeal in part for lack of jurisdiction.

           The    district      court    also   rejected     Pahutski’s       three

motions for release or bail pending adjudication of his § 2255

motion.   Although a district court’s denial of such a request is

an   appealable   collateral      order,     see,    e.g.,   Pagan       v.   United

States, 353 F.3d 1343, 1345-46 & n.4 (11th Cir. 2003) (adopting

rule and collecting cases), in light of the district court’s May

28, 2014 order denying the § 2255 motion, Pahutski’s appeal of

this aspect of the court’s order is now moot.                     See Incumaa v.

                                         2
Ozmint, 507 F.3d 281, 285-86 (4th Cir. 2007) (setting forth the

principles of appellate mootness).            We therefore dismiss the

remainder   of   this   appeal   as   moot.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                DISMISSED




                                      3